DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8,10,12-14,17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alft 6315062 in view of Haddy 10460523.
Referring to claims 1, Alft  discloses a system, comprising: a drill rig (12) supported on a ground surface; a downhole tool (24) positioned beneath the ground surface; a drill string (22) having a first end and a second end, in which the first end of the drill string is attached to the downhole tool and the second end of the drill string is attached to the drill rig; a portable, above-ground tracker (28) having an antenna (tracker would have receiver having antenna to receive return signal from target object, see col. 10, lines 30-31) configured to detect a magnetic dipole field emitted from the downhole tool. Alft  discloses a graphical representation of  the downhole tool, orientation, underground path , boring tool movement  and any underground obstacles can be displayed ( see col. 6, lines 6-11) but does not disclose a augmented reality device, sensors supported on the device or controller in communication with the device and sensors.  Haddy teaches a portable, above-ground tracker ( 202 electromagnetic locator device) having an antenna ( see fig. 1b, at 223, see col. 8, lines 2-4) configured to detect a magnetic dipole field emitted from underground; an augmented reality device ( see fig. 6, 204) having a field of view ( camera 231) and a screen ( display 232), in which the 10 screen depicts one or more images within the field of view; one or more sensors ( inertial sensors 237) supported on the device and configured to determine a position of the device relative to the underground asset; one or more controllers in communication with the device, the tracker and the one or more sensors, in which the one or more controllers (235) are configured  to determine a position and orientation of  underground asset, generate a virtual image of the underground asset  relative to the ground surface  based on the information received from the tracker and the one or more sensors, and display the virtual image on the screen (see col. 9, lines 20-45, a 3d image is generated shown on display and see fig. 5a and 57).   Haddy teaches the augmented reality system improve the tracker to provide  a real world representation of a buried asset in relation to the physical landscape of the real world (see col. 4, lines 21-30) which helps to improve quality control and quality assurance ( see col. 4, lines 41-50).  Therefore, it would be obvious to one of ordinary  skill in the art to modify the system disclosed by  Alft, to have the augmented reality device with the sensors and controller, as taught by Haddy, in order to a real world representation of a downhole tool in relation to the physical landscape of the real world to improved quality assurance and quality control of drilling with the down hole tool along the planned path and to  ensure avoidance of underground obstacles.
Referring to claims 2 and 18, Alft, as modified by Haddy discloses the position of the downhole tool in the virtual image is updated in response to updated information received by the one or more controllers from the tracker.  Alft discloses displaying boring path movement which would have updated information. (see col. 6, lines 6-11). Haddy teaches generating an virtual image in response to location information (see col. 9, lines 20-45).
Referring to claims 3 and 19, Alft, as modified by Haddy discloses in which the one or more controllers are configured to  generate a virtual image of an actual borepath created beneath the ground surface by the downhole tool and display the virtual image on the screen.  Alft discloses displaying the actual borepath (see fig. 4, at 77 and col. 26, lines 10-13) .  Haddy teaches generating an virtual image in response to location information (see col. 9, lines 20-45).
Referring to claim 4, Alft, as modified by Haddy discloses in which the one or more controllers are configured to generate a virtual image of a projected borepath for the downhole tool, based on the 20position and orientation of the downhole tool, and display the virtual image on the screen  Alft discloses displaying a preplanned path  or path current in use (see fig. 4, at 79, see col 26, lines 12-15).  Haddy teaches generating an virtual image in response to location information (see col. 9, lines 20-45).
Referring to claims 5-6, Alft, as modified by Haddy, discloses in which the one or more controllers are configured to generate a virtual image of a planned borepath and a plurality of waypoints and display the virtual image on the screen.  Alft discloses displaying several alternate bore plans developed or underdevelopment, (see col. 26, lines 5-10).  Haddy teaches generating an virtual image in response to location information (see col. 9, lines 20-45).
Referring to claim 7, Haddy teaches the device (204) comprises: a camera (231) having a lens ( col. 10, lines 29-31, camera has ability to capture phonographs or video which requires a lens), the field of view of the device being that of the lens
Referring to claim 8, Haddy teaches the device is a tablet computer (see system 100) having a display (232) in which the screen is the display.
Referring to claim 10 and 21, Alft, as modified by Haddy discloses in which the one or more controllers are configured to generate a virtual image or images of underground obstacles within the field of view and display the virtual image or images on the screen. Alft  discloses a displaying a graphical representation of obstacles  (see col. 6, lines 6-11). Haddy teaches generating an virtual image in response to location information (see col. 9, lines 20-45).
Referring to claim 12, Haddy teaches the one or more controllers (235) are support on the tracker  (system 100 includes tracker and controllers).
Referring to claim 13, Haddy teaches the sensors (237) include accelerometer, gyroscope, see col. 11, lines 12-17).
Referring to claim 14, Alft, as modified by Haddy, discloses,  a controller in communication with the drill rig and are configured to generate one or more virtual images of information about at least one of a plurality of operational parameters for the drill rig and display the one or more virtual images on the screen. Alft teaches displaying boring machine status information (see col. 12, lines 60-68). Haddy teaches generating an virtual image in response to information from controller (see col. 9, lines 20-45).
Referring to claim 17, Alft  discloses a method, comprising: driving a downhole tool (24) attached to a drill string (22) along an underground borepath; tracking a location of the downhole tool using a portable, above-ground tracker (28).  Alft does not disclose  transmitting the location of the downhole tool to an augmented reality device; sand generating a virtual image of a position of the downhole tool relative to the ground surface.  Haddy teaches tracking a buried asset (130) with a tracker (202) and  transmitting the location of buried asset (130)  to an augmented reality device (204); sand generating a virtual image of a position of the downhole tool relative to the ground surface (see fig. 5a and 57). Haddy teaches the augmented reality system improve the tracker to provide  a real world representation of a buried asset in relation to the physical landscape of the real world (see col. 4, lines 21-30) which helps to improve quality control and quality assurance ( see col. 4, lines 41-50).  Therefore, it would be obvious to one of ordinary  skill in the art to modify the method disclosed by  Alft, to transmitting the location of the downhole tool to an augmented reality device; sand generating a virtual image of a position of the downhole tool relative to the ground surface, as taught by Haddy, in order to have  a real world representation of a downhole tool in relation to the physical landscape of the real world to improved quality assurance and quality control of drilling with the down hole tool along the planned path and to  ensure avoidance of underground obstacles.
Referring to claim 20, Alft, as modified by Haddy, discloses determining a projected borepath for the downhole tool, based on its position and orientation; and generating a virtual image of a projected borepath. Alft teaches computed alternative bore plan and communicating the new plan to the operator visually (see col. 11, lines 40-54). Haddy teaches generating an virtual image in response to location information from controller (see col. 9, lines 20-45).
Referring to claim 22, Alft, as modified by Haddy, discloses  prior to performing the step of driving a downhole tool attached to a drill string along an underground borepath, performing the following steps: transmitting data representative of a planned borepath to the device; generating a virtual image of a position of the planned borepath relative to the ground surface; transmitting data representative of underground obstacles to the device; s and generating a virtual image of a position of the underground obstacles relative to the ground surface. Alft discloses displaying a preplanned path (see fig. 4, at 79, see col 26, lines 12-15).  Alft further discloses having a database of  known obstacles see col. 23, lines 29-32 and displaying a graphical representation of obstacles  see col. 6, lines 6-11). Haddy teaches generating an virtual image in response to location information from controller (see col. 9, lines 20-45).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alft 6315062 in view of Haddy 10460523, as applied to claim 7 and further in view of Shakil et al.  20140222526 .
Referring to claim 9, Alft, as modified by Haddy, does not disclose in which the device is a head-mounted display and includes a translucent lens having a field of view that at least partially overlaps the field of view of the lens of the camera, and in which the screen is incorporated into the translucent lens.  Shakil teaches (see fig. 6)  head mounted augmented reality device (600) that  includes a translucent lens (lens of eyewear) having a field of view that at least partially overlaps the field of view of the lens of a camera (706), and in which a screen (708) is incorporated into the translucent lens.  It would be obvious substitute one type of augmented reality device for another type of augmented reality device.  Therefore, it would be obvious to one of ordinary skill in the art to further modify the system disclosed by Alft, as modified by Haddy, to have the device be a head-mounted display and includes a translucent lens having a field of view that at least partially overlaps the field of view of the lens of the camera, and in which the screen is incorporated into the translucent lens in view of the teachings of Shakil because it would be obvious substitute one type of augmented reality device for another type of augmented reality device.

Allowable Subject Matter
Claim 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672